CORRECTED NOTICE OF ALLOWANCE

Application Status
The prior Notice of Allowance indicated that claims 11-29 were allowed and did not indicate the status of claim 30.  This Corrected Notice of Allowance is being issued to indicate that claims 11-30 are allowed.  
Examiner’s amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Andrew Dietrick on January 27, 2022.  This Examiner’s Amendment was previously included with the prior Notice of Allowance, and is reproduced below to clarify that the Examiner’s Amendment is still applicable.
The application has been amended as follows: 
Claim 29, lines 11-13: the phrase “wherein the needle bearing include a reinforcing member for the strength reinforcement, and the center axis of the pump pistons is positioned to be biased toward the portion of the needle bearing in which the reinforcing member is positioned” has been deleted and replaced with --wherein the needle bearing includes a reinforcing member for strength reinforcement, and a center axis of the pump pistons is positioned with respect to a center line of the needle bearing toward the portion of the needle bearing in which the reinforcing member is positioned--.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        
February 17, 2022